Case 20-10883   Doc 38-2   Filed 03/27/20   Page 1 of 5




        Exhibit 1
                             Case 20-10883                   Doc 38-2             Filed 03/27/20                Page 2 of 5




                    Researched and prepared by                                      Subject Property

                                   Andrew Silverberg                                19300 Erin Tree Ct
                                                                                    Gaithersburg
                              Prepared exclusively for                              20879




               Andrew Silverberg
               Structure Realty LLC
               1395 Piccard Dr Ste 170
               ROCKVILLE, MD 20850
               (301) 610-0026
               andrew@structurerealty.org
               www.StructureRealty.Org
                                                     Copyright: BRIGHT MLS© 2020 All rights reserved.
This analysis is not an appraisal. It is intended only for the purpose of assisting buyers or sellers or prospective buyers or sellers in deciding the listing,
                                                           offering, or sale price of the real property.
                                   Case 20-10883        Doc 38-2         Filed 03/27/20          Page 3 of 5




                                                                                                                    Wednesday, March 25, 2020
CMA 4-Up Listings Report
This page outlines the subject property versus comparables properties.




          Address 19300 Erin Tree Ct               19221 Autumn Maple              19221 Sherwood                  19300 Cypress Hill
                                                   Ln                              Green Way                       Way
           County     Montgomery, MD               Montgomery, MD                  Montgomery, MD                  Montgomery, MD
      Municipality
   Neighborhood       BROOKEFIELD                  BROOKEFIELD                     BROOKEFIELD                     BROOKEFIELD
            Status                                 Active Under Contract           Active                          Closed
      Closed Date                                                                                                  02/21/2020
         List Price   $0                           $700,000                        $709,000                        $734,900
     Closed Price                                                                                                  $750,000
    Concessions                                                                                                    No, $0
        Financing                                                                                                  Conventional
  Property Class      Residential                  Residential                     Residential                     Residential
   Structure Type     Detached                     Detached                        Detached                        Detached
       Ownership      Fee Simple                   Fee Simple                      Fee Simple                      Fee Simple
         Sale Type                                 Standard                        Standard                        Standard
              Style   Colonial                     Colonial                        Colonial                        Colonial
   Levels/Stories     3+                           3+                              3+                              3+
         Year Built   1995                         1995                            1998                            1995
        Condition     Shows Well                                                                                   Shows Well
       Annual Tax     $7,157                       $7,707                          $7,015                          $7,840
   Tax Total Asmt     $567,300                     $667,800                        $602,700                        $672,800
  Lot Acres/SqFt      1.68a / 73211sf              2a / 87,120.00sf                1a / 57,063.00sf                2a / 98,446.00sf
   Lot Dimension
        Waterfront    No                           No                              No                              No
  Abv Grd Fin SF      3208                         3,643                           3,347                           3,828
  Blw Grd Fin SF                                   865                             0                               0
    Total Bldg SF                                  5,508                           3,347                           5,748
       Total Units                                 0                               0                               0
        Bedrooms      4                            5                               4                               4
             Baths    3/1                          4/1                             2/1                             3/1
  Garage Spaces       3                            2                               2                               3
     Parking Feat
        Basement                                   Full, Outside
                      Daylight, Partial, Heated, Outside         Entrance,
                                                          Entrance,        PartiallyConnecting
                                                                    Rear Entrance,   Finished,
                                                                                     Rough     Walkout
                                                                                                Stairway,
                                                                                             Bath Plumb,Level
                                                                                                          Daylight,
                                                                                                          Space ForConnecting
                                                                                                                    Partial,
                                                                                                                      Rooms, Full,
                                                                                                                                 Stairway,
                                                                                                                                   Heated,
                                                                                                                              Walkout      Space
                                                                                                                                           Daylight,
                                                                                                                                        Level,   ForFull,
                                                                                                                                                     Ro
                                                                                                                                               Windows
           Cooling    Ceiling Fan(s), Central A/C Ceiling Fan(s), Central A/C       Central A/C                     Central A/C
               Heat   Heat Pump(s)                 Central                          Central                         Forced Air
               Pool   No Pool                      No Pool                          No Pool                         No Pool
              DOM     19                           1                                36                              6
             MLS#     1002308599                   MDMC700832                       MDMC696448                      MDMC691496




                                                                                      Researched and prepared by Andrew Silverberg
  ©2020 Bright MLS, Inc. All rights reserved.
        Information not guaranteed.                                                                                 Structure Realty LLC
                                   Case 20-10883            Doc 38-2         Filed 03/27/20          Page 4 of 5




                                                                                                                             Wednesday, March 25, 2020
Brief Summary of Compared Listings
This report summarizes the comparable listings contained in this market analysis.


 Status: Active
  MLS#                 Address                        Bds     Bth       SqFt Tot     Acres    DOM    List Price      Closed Price      Conc       List Dt

 MDMC696448           19221 Sherwood Green             4      2/1        3,347       1.31      36         $709,000                               02/19/2020
                      Way
 Averages:                                             4      3/1        3,347       1.31      36         $709,000



 Status: Active Under Contract
  MLS#                 Address                        Bds     Bth       SqFt Tot     Acres    DOM    List Price      Closed Price      Conc       List Dt

 MDMC700832            19221 Autumn Maple Ln           5      4/1        3,643       2.00      1          $700,000                               03/19/2020

 Averages:                                             5      3/1        3,643       2.00      1          $700,000



 Status: Closed
  MLS#                 Address                        Bds     Bth       SqFt Tot     Acres    DOM    List Price      Closed Price      Conc      Closed Dt

 MDMC691496            19300 Cypress Hill Way          4      3/1        3,828       2.26      6          $734,900         $750,000              02/21/2020

 Averages:          $750,000                           4      3/1        3,828       2.26      6          $734,900      $750,000




 Summary
 Status                              Total      Avg Price           Avg $ Per SqFt              Median               Low                High     Avg CDOM

 Active                                1           $709,000            $211.83                 $709,000           $709,000            $709,000       36

 Active Under Contract                 1           $700,000            $192.15                 $700,000           $700,000            $700,000       1

 Closed                                1           $750,000            $195.92                 $750,000           $750,000            $750,000       6

 Total                                 3           $719,667            $199.97                $709,000            $700,000            $750,000       14




  ©2020 Bright MLS, Inc. All rights reserved.                                                Researched and prepared by Andrew Silverberg
        Information not guaranteed.
                                                                                                                      Structure Realty LLC
                                  Case 20-10883   Doc 38-2   Filed 03/27/20    Page 5 of 5




                                                                                                 Wednesday, March 25, 2020
CMA Map
This page displays the Map for the CMA Subject and your comparables.

                                                                                          1   19300 Erin Tree Ct

                                                                                          2   19221 Autumn Maple Ln
                                                                                          3   19221 Sherwood Green Way
                                                                                          4   19300 Cypress Hill Way




                                                                       Researched and prepared by Andrew Silverberg
 ©2020 Bright MLS, Inc. All rights reserved.
       Information not guaranteed.
                                                                                                Structure Realty LLC
